DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 10 July 2020.
Claims 1, 2, 4, 5, and 20 have been amended.
The 112 (b) rejection for claim 5 has been overcome by amendments.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 July 2020 has been entered.
 
Examiner Note
The Examiner notes that the Applicant has used the improper status identifier for claim 20.  In particular, the Applicant has indicated in their claim filing on 10 July 2020 that the claim is “Previously Presented,” however this should read, “Currently Amended.”  The Examiner notes that this appears to be a typographical error, and 

Response to Arguments
Applicant's arguments filed 10 July 2020 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 13 of their response, “The limitations of independent claims 1 and 20 are clearly analogous to those of McRO and Enfish because they also reflect a clear improvement to technology, which solves a technological problem in the arts. Particularly, the claims relate to a power management system for a residential complex in which, in addition to mains power, decentralised self-supplied-electricity generation apparatuses that provide time-variable power are incorporated. In conventional systems that incorporate mains and self-supplied electricity in this manner, it is not easy for a manager of the residential complex, let alone a resident of a particular residential unit, to understand in the true cost of electricity during any given interval of time. As described in the specification, without such knowledge, it is difficult to control electrical loads such that they perform the tasks expected of them and incur the lowest possible energy costs in the process (Specification at pg. 1-3).”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, as an initial matter, the Examiner notes Alice/Mayo test, and instead have argued here that that the claims are integrated into a practical application because the improve technology.  Second, with respect to the argument of an improvement, it is noted that the Applicant has failed to identify the elements of the claims which provide a “clear improvement to another technology,” nor have they identified what said improvement is or even what technology is being improved upon.  Note, unlike Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339, 118 USPQ2d 1684, 1691-92 (Fed. Cir. 2016), which was directed towards claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea), and McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016), which was directed towards claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea, the Applicant’s claims are not directed towards an improvement in computer capabilities or computer related technology (e.g. automatic lip synchronization).  It is noted that the Applicant’s argument recites that the claims relate to a power management system for a residential complex in which, in addition to mains power, decentralised self-supplied-electricity generation apparatuses that provide time-variable power are incorporated, however it is noted that merely relating to a thing, such as a power management system (as undefined as this thing is), does not render the claim as reciting an improvement in another 
The Applicant continues on pages 13 and 14 of their response, “The determination and display of the mixed tariff as claimed advantageously leverages technology to monitor to mains supply level and self-supply level and inform the residents of the true effective cost per unit of energy for electricity during a given interval of time. Thus, the residents are informed of the implications of their load behavior (as a whole) by the electricity costs, which are based on the mixed ratio of self-generation and external supply from the mains power network (Specification at pg. 10). This has the result of both enabling and motivating advantageous load transfer behavior by residents, thereby saving costs and reducing environmental impact (Specification at pg. 10).”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant’s argument fails to identify any specific elements within the claim that integrate the abstract idea into a practical application, and instead solely rely on broad summaries of their claimed invention (“The determination and display of the mixed tariff as claimed…”), and thus the Applicant’s argument does not appear to be reflective of the claims themselves.  Second, with regards to the Applicant’s argument with regards to the determination and displaying of mixed tariffs, does not improve the functioning of a computer or another technology.  Notably, the Applicant’s claimed invention refers to determining supply levels, mixed tariffs, and individual electricity costs using 
The Applicant continues on page 14 of their response, “In the Office’s response to our arguments, the Office dismisses the determination and display of the mixed tariff as related to ‘managing commercial interactions,’ noting that ‘merely providing a user with a mixed tariff so that can understand the true cost of electricity is not a technology, but a business and economic problem’ (Office Action at pg. 6). In this, the Office has conflated the ‘mixed tariff’ with the true tariffs that are actually used for the business and economic problem of billing a resident. Particularly, the mixed tariff is not used for any business purpose, such as calculating a total cost of the electricity or ‘billing price’ (Specification at pg. 9-10). Instead, the mixed tariff is an informational value for the resident that can only be determined through the technological real-time monitoring of mains supply level and self-supply level. Thus, unlike the tariff for mains electricity, which is determined/set for business and economic reasons, the mixed tariff is inherently technological and does not serve a business or commercial function.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant has directed this argument towards the previous Office Actions Response to arguments, and not the rejection itself.  Second, the Examiner notes that the Applicant has argued that the previous response conflated a “mixed tariff’ with the 
“The power management system determines the electricity costs for each residential unit of the residential complex in question on the basis of their individual electricity consumption. For each supply time unit (for example a quarter of an hour), the system determines the electricity costs according to the expected mixed ratio of the proportion of the electrical demand that is generated in a decentralised manner and the proportion that is supplied by the mains network. This mixed tariff results from the ratio of the electricity that is self-generated in a decentralised manner and the mains supply making up the total demand in accordance with the following formula:
(1000) mixed tariff = [(E1 x Tl) + (E2 x T2)] / (E1 + E2), where
•    E1 is the number of kilowatt hours generated by the decentralised power generation unit and consumed by the residential complex in the supply time period, i.e. the self-supplied-electricity consumption of the residential complex,
•    T1 is the cost to be set therefor per kilowatt hour,
•    E2 is the number of kilowatt hours supplied to the residential complex from the mains in the supply time period, and
•    T2 is the cost to be set therefor per kilowatt hour.” (Emphasis added).

As shown and emphasized here, the Applicant has defined the mixed tariff as the ratio if the sum of the cost per unit of energy from each source to the total energy supplied from both sources, and thus the cost per kwh.  Notably this mixed tariff is representative of the final cost per kwh to the resident based on their total energy usage from each source.  It is also noted that the Applicant shows another example of calculating this mixed tariff on page 12 of their submitted specification, “The mixed tariff (1001) is determined and displayed by the power management system. This is demonstrated by the following example: the tariff for mains supply is T2 = 0.20 € per kilowatt hour. The tariff for electricity from the photovoltaic system is T1 = 0.10 € per kilowatt hour. In a supply quarter hour (201), E2 = 100 kWh (202) is supplied to the residential complex from the mains (meter (106)) and E1 = 200 kWh (203) photocurrent generated by the photovoltaic system is consumed in the residential complex. The power E1 generated by the photovoltaic system and consumed in the residential complex is, for example, determined as the difference between the total power consumed by the residential complex (meter (104)) and the power supplied to the residential complex from the mains (meter (106)). The mixed tariff is then produced by the weighted addition in accordance with formula (1001) [(E1 x T1) + (E2 x T2)] / (E1 + E2). The mixed tariff in the example is therefore 0.13 € / kWh.” (Emphasis added).  As shown here, the Applicant has not defined “mixed tariff” as some abstract conceptual piece of information with no meaning to business, as argued, but instead, has explicitly defined it as the cost per kwh which is calculated from the equation [(E1 x T1) + (E2 x T2)] / (E1 + E2).  Additionally, with respect to the . 

Applicant's arguments filed 10 July 2020 with respect to the prior art teaching determining and displaying a mixed tariff indicating an effective cost per unit of energy for electricity for the respective residential unit during the respective time interval have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 16 of their response, “Murray in view of Brzezowski and Burns fails to teach ‘determining, with the energy management computer, for each respective residential unit of the plurality of residential units and for each respective time interval of a plurality of time intervals, (i) a mixed tariff indicating an effective cost per unit of energy for electricity for the respective residential unit during the respective time interval [...], based on the respective time dependency, the mains supply level, the self-supply level, a tariff indicating a cost per unit of energy for the mains electricity, and a tariff indicating a cost per unit of energy for the time-variable generated electricity’ and ‘displaying, on respective display terminals in each residential unit of the plurality of residential units, the mixed tariff [...] for the respective residential unit of the plurality of residential units for the plurality of time intervals.’ We note that, with respect to these features, the Office merely points to paragraphs 0112 and 0113 of Murray (Office Action at pg. 22).”  The Applicant continues on page 17 of their response, “
The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the bounds of the claimed invention.  First, with respect to the amended claim, it is noted that the Applicant recites in claim 1 (and similarly in claim 20), “determining, with the energy management computer, for each respective residential unit of the plurality of residential units and for each respective time interval of a plurality of time intervals, (i) a mixed tariff indicating an effective cost per unit of energy for electricity for the respective residential unit during the respective time interval and (ii) an individual electricity cost for the respective residential unit during the respective time interval based on the respective time dependency, the mains supply level, the self-supply level, a tariff indicating a cost per unit of energy for the mains electricity, and a tariff indicating a cost per unit of energy for the time-variable generated electricity; and displaying, on respective display terminals in each residential unit of the plurality of residential units, the mixed tariff and the individual electricity costs for the respective residential unit of the plurality of residential units for the plurality of time intervals.”  With respect to this claim element, the Applicant has recited determining a mixed tariff which indicates the cost per unit of energy of electricity during each interval, and electricity costs for a resident based on time, supply levels, and tariffs, and then displaying these mixed tariffs and electricity costs.  Notably, the Applicant has not claimed any specific manner in which “mixed tariffs” and electricity costs are calculated using the recited variables of the respective time dependency, the mains supply level, the self-supply level, a tariff for the mains electricity, and a tariff for the time-variable generated electricity.  With this, it is  interactive display 600 comparing resource consumption 601, solar photovoltaic yield 602, and net use data 603 from renewable energy technologies, according to one embodiment. Display 600 thus provides real-time feedback as to an entity's electricity usage and yield. The user can click on tabs 605 or 606 to see data for an entire household or a per-floor breakdown. Earnings tab 607 provides access to a history of earnings resulting from PV yield. Icons 608 provide access to similar data for other types of resources, including electricity, water, natural gas, and the like. Buttons 604 allow the user to break data down by time period. Referring also to FIG. 2A, there is shown an example of a comparative display showing solar energy production of entities. As indicated by sun icons 211, two of the entities have solar power production capacity; solar power generation metrics are shown adjacent to the sun icons 211.” (Emphasis added).  Murray continues in paragraph 113, “Peak demand costs and tiered rates. The present invention can provide an interface for setting, viewing and/or adjusting for charge rates for resources, including for example peak demand, seasonal, and/or consumption-level charge rates. Data acquired and processed according to the techniques described above can be used to visualize and translate the costs of resource usage at different times of a day or season, in a particular utility area, or at different consumption levels, and to measure changes in resource usage resulting from visualized rate change or rate variation information. Referring now to FIG. 2E, there is shown an example of a daily usage screen 250 showing usage per time of day according to one embodiment. Tabs 251 allow selection of various usage screens, including hourly, daily, weekly, monthly, and yearly. Graph 252 visually depicts resource usage according to the selected time period, including actual usage and/or anticipated usage. Pop-up tooltip 254 provides detailed information for a particular portion of graph 252, responsive to hovering a cursor at a particular location. Now indicator 253 indicates a current time and/or date. Peak indicators 255 denote which time periods are peak, part-peak, and off-peak; corresponding resource costs 256 can be shown for the denoted time periods.” (Emphasis added).  As shown and emphasized here, Murray has disclosed the use of displays at a user residence to show the user their consumption due to the grid energy and solar energy, wherein the system also calculates a cost of each source of energy and provides the user with the costs as well as a net cost.  Additionally, it is noted that Murray has disclosed that the costs of electricity are calculated based on a time of use, which varies throughout the day, and the user can view a breakdown over multiple time periods.  As such, Murray has disclosed calculating and displaying mixed tariffs, which indicate the cost per unit of energy during each time period of the day.  For example, figure 2E shows that from 12am to 7 am, the mixed energy tariff was $.07 per kWh, and from 7am to 1030am, the mixed energy tariff was $.10 per kWh.  As this information is determined and displayed to the user, the Examiner maintains that Murray teaches the newly amended claim elements.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “determining, with the energy management computer, for each respective residential unit of the plurality of residential units and for each respective time interval of a plurality of time intervals, (i) a mixed tariff indicating an effective cost per unit of energy for electricity for the respective residential unit during the respective time interval and.”  The 
“The power management system determines the electricity costs for each residential unit of the residential complex in question on the basis of their individual electricity consumption. For each supply time unit (for example a quarter of an hour), the system determines the electricity costs according to the expected mixed ratio of the proportion of the electrical demand that is generated in a decentralised manner and the proportion that is supplied by the mains network. This mixed tariff results from the ratio of the electricity that is self-generated in a decentralised manner and the mains supply making up the total demand in accordance with the following formula:
(1000) mixed tariff = [(E1 x Tl) + (E2 x T2)] / (E1 + E2), where
•    E1 is the number of kilowatt hours generated by the decentralised power generation unit and consumed by the residential complex in the 
•    T1 is the cost to be set therefor per kilowatt hour,
•    E2 is the number of kilowatt hours supplied to the residential complex from the mains in the supply time period, and
•    T2 is the cost to be set therefor per kilowatt hour.” (Emphasis added).
As shown and emphasized here, the Applicant has provided an explicit definition of mixed tariffs, and that definition is not indicating an effective cost per unit of energy for electricity for the respective residential unit during the respective time interval, but instead is mixed tariff = [(E1 x Tl) + (E2 x T2)] / (E1 + E2).  It is noted that this equation results in the mixed tariff being a cost per kwh, and not the effective cost per unit energy, as now claimed.  Claim 20 recites similar limitations and is rejected for similar reasons.  Claims 2-19 depend upon claim 1, inherit its deficiencies, and therefore are rejected for similar reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) recording, using a supply meter, a total electricity consumption of the plurality of residential units, and using a generation meter, a total electricity generation of the decentralised self-supplied-electricity generation apparatuses; recording, 
The limitations of determining a mains supply level in and  a self-supply level; recording a time dependency of the individual electricity consumption of each  residential unit of the plurality of residential units; determining a mixed tariff and individual  electricity costs for each the residential unit based on the respective time dependency, the mains supply level, the self-supply level, a tariff for the mains electricity, and a tariff for the time-variable generated electricity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations) and managing relationships between people (including following rules or instructions).  For example, determining a mains supply level in and a self-supply level, encompasses a human determining how much energy is used from different sources by comparing readings.  Additionally, recording a time dependency of 
This judicial exception is not integrated into a practical application.  In particular, the claims do not improve the functioning of a computer, another technology, or technical field.  The claims do not recite or use the abstract idea by a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  The claims do not apply or use the abstract idea in some meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claims merely recite generic machines as tools (supply meter, generation meter, summation meter, electricity meters, management computer, shared connection, display) used to carry out the abstract process.  Additionally, they merely further narrow the field of use by defining that a shared connected is provided that allows power to be provided to and from a residence.  Additionally, merely defining the variables used in calculating electricity costs is merely a narrowing of the field of use.  Additionally, the claims recite the extrasolution activity of providing power to and from the residence over a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Notably, the providing of a shared connection to share power from a residence using a self-supplied-electricity apparatus and from a mains supply is deemed routine, well-known, and conventional, as evidenced by page 3 of the Applicant’s specification that identifies this as a known technology.  Additionally, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the it is noted that the use of meters to gather electricity flow information is routine, well-understood, and conventional (See paragraphs 59-61 of the Applicant’s published specification that describe the meters at a high level of generality, which would convey that one skilled in the art would know how to implement the meters as to satisfy 112a).  Additionally, displaying tariffs and costs to a user is deemed well-understood, routine, and conventional (MPEP 2106.05 (d), “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93,” “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 
The dependent claims 2-19, taken individually and as an ordered combination, do not recite more than the abstract idea and do not add significantly more to the abstract idea.  In particular, the claims further recite how tariffs are calculated, and thus is merely a narrowing of the field of use (claim 2).  In addition, the claims further recite that future tariffs are calculated, which is deemed a business activity and thus a part of the abstract idea, as well as the extrasolution and routine, well-known, and conventional activity of displaying information (See MPEP 2106.05 (d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”) (claim 3).  In addition, the claims recite defining the variables used when calculating the electricity price and the math used, which is merely a recitation of “mathematical formula” and thus an abstract grouping, and a further narrowing of the field of use (claims 4 and 5).  In addition, the claims further recite displaying e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”) (claims 6 and 7).  In addition, the claims further recite displaying color indicators based on measurements, which is extrasolution and routine, well-known, and conventional activity of displaying information (See MPEP 2106.05 (d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”) (claims 8 and 9).  In addition, the claims further recite informing users of electricity costs and consumption, which is extrasolution and routine, well-known, and e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”) (claims 10 and 11).    In addition, the claims further recite what the consumption is based on, which is merely a narrowing of the field of use (claims 12 and 13).  In addition, the claims further recite informing users of electricity consumption and CO2 emissions, which is extrasolution and routine, well-known, and conventional activity of displaying information (See MPEP 2106.05 (d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”) (claims 14-16).  In addition, the claims further recite the type of generic machinery 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 10-12, 14, 15, 17, 19, and 20 and are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2008/0306985 A1) (hereinafter Murray), in view of Brzezowski et al. (US 2009/0088991 A1) (hereinafter Brzezowski), and further in view of Burns et al. (US 2010/029045 A1) (hereinafter Burns).

With respect to claims 1 and 20, Murray teaches:
Determining, with an energy management computer, (i) a mains supply level indicating a ratio of electricity demand of the plurality of residential units that is not covered by the decentralised self-supplied-electricity generation apparatus and (ii) a self-supply level indicating a ratio of electricity the demand that is covered by the decentralised self-supplied-electricity generation apparatus (See at least paragraphs 16, 17, 49, 71, 83-87, 97, and 112-114 which describe monitoring, recording, and displaying energy demand, wherein energy demand is supplied by both local green energy sources and utility energy sources).  
Recording, using the respective electricity meters of the plurality of residential units, a respective time dependency of the individual electricity consumption of each  residential unit of the plurality of residential units (See at least paragraphs 
Determining, with the energy management computer, for each respective residential unit of the plurality of residential units and for each respective time interval of a plurality of time intervals, (i) a mixed tariff indicating an effective cost per unit of energy for electricity for the respective residential unit during the respective time interval and (ii) an individual electricity cost for the respective residential unit during the respective time interval based on the respective time dependency, the mains supply level, the self-supply level, a tariff indicating a cost per unit of energy for the mains electricity, and a tariff indicating a cost per unit of energy for the time-variable generated electricity; and displaying, on respective display terminals in each residential unit of the plurality of residential units, the mixed tariff and the individual electricity costs for the respective residential unit of the plurality of residential units for the plurality of time intervals (See at least paragraphs 97, 112, 113 which describe calculating energy costs and charge rates for a residence, wherein the charge rates reflect the cost per kWh and is dependent on the time of day, and wherein the costs are determined based on time of use, amount of use, and the energy rates; and displaying these values to a resident).

Murray discloses all of the limitations of claims 1 and 20 as stated above.  Murray does not explicitly disclose the following, however Brzezowski teaches:
A shared connection via which self-supplied electricity from a time-variable generation capacity is supplied to the mains power network from a decentralised self-supplied-electricity generation apparatus, and via which mains electricity is supplied to the residential complex or the urban district from the mains power network (See at least paragraphs 7, 8, 23, and 41-43 which describe using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski.  By using a shared network, a user would predictably be able to sell energy back to a utility grid, and thus lower their energy bill or even earn a revenue, while also reducing the stress on a main utility network.

The combination of Murray and Brzezowski discloses all of the limitations of claims 1 and 20 as stated above.  Murray does not explicitly disclose the following, however Burns teaches:
Recording (i), using a supply meter, a total electricity consumption of the plurality of residential units, the supply meter being connected to respective electricity 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the system and method of using a supply meter to measure the electricity received from a grid, a generation meter to measure the energy received from an on-site generation system, a meter to measure the total energy, and a meter for measuring the amount of 

With respect to claim 19, the combination of Murray, Brzezowski, and Burns disclose all of the limitations of claim 1 as stated above.  In addition, Murray teaches: 
Wherein the energy management computer is configured to execute program instructions of a computer program to determine the mains supply level, the self-supply level, and the mixed tariff and individual electricity costs for each residential unit of the plurality of residential units (See at least paragraphs 63 and 64 which describe the computer architecture used to carry out the monitoring, analysis, and displaying).

With respect to claim 2, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  In addition, Murray teaches: 
That the determining the mixed tariff further comprising: determining a current mixed tariff from time dependencies of the mains supply level and self-supply level, the tariff for the mains electricity, and the tariff for the time-variable generated electricity (See at least paragraphs 112 and 113 which describe calculating energy costs for a residence, wherein the costs are determined based on time of use, amount of use, and the energy rates).

With respect to claim 4, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  In addition, Murray teaches: 
The determining the individual electricity costs for each residential unit of the plurality of residential units further comprising: dividing a the billing period into the plurality of time intervals; and determining a price for each respective time interval of the plurality of time intervals by multiplying the individual electricity consumption for each residential unit of the plurality of residential units for the respective time interval and a the specific variable electricity costs of the residential complex or for the respective time interval; and adding together the prices for all time intervals (See at least figures 2E and 112-114 which describe showing a user their energy costs, wherein the costs are broken into periods of time with discreet energy costs, and wherein this is added together for a bill).

With respect to claim 8, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  In addition, Brzezowski teaches: 
Wherein each residential unit of the plurality of residential units each includes a respective traffic-light display in red, yellow or green, wherein the traffic-light display visually displays the individual electricity cost, wherein a.    red shows when the self-supply level is lower than a predefined lower threshold and b.    green shows when the self-supply level is higher than a predefined upper threshold (See at least paragraphs 78-80 which describe using a color and arrow 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection, and wherein a report uses color and arrow indicators to signify the electricity consumption and generation, wherein the colors change based on whether more energy is generated locally using renewable energy of Brzezowski, with the system and method of using a supply meter to measure the electricity received from a grid, a generation meter to measure the energy received from an on-site generation system, a meter to measure the total energy, and a meter for measuring the amount of energy provided to a grid from the on-site generation system, wherein multiple residences are metered and compared of Burns.  By using a report interface that changes the color of an indicator based on whether renewable energy or a grid is providing more energy to a user, would predictably allow a user to quickly analyze a report and determine the impact their renewable energy source is having on their consumption.
Furthermore, the colors of an indicator are nonfunctional descriptive data. 
Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." Exemplary "functional descriptive material" consists 
When presented with a claim comprising descriptive material, an Examiner must determine whether the claimed nonfunctional descriptive material should be given patentable weight. The Patent and Trademark Office (PTO) must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed. Cir. 1983). The PTO may not disregard claim limitations comprised of printed matter. See Gulack, 703 F.2d at 1384-85,217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191,209 USPQ 1, 10 (1981). However, the examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1338, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004). Thus, when the prior art describes all the claimed structural and functional relationships between the descriptive material and the subset, but the prior art describes a different descriptive material than the claim, then the descriptive material is nonfunctional and will not be given any patentable weight. That is, such a scenario presents no new and unobvious functional relationship between the descriptive material and the subset. 
The Examiner asserts that using a traffic-light display in red, yellow or green, wherein green is used in one instance and red in another, adds little, if anything, to the claimed acts or steps and thus do no serve as limitations on the claims to distinguish over the prior art. MPEP 21061V b l(b) indicates that "nonfunctional descriptive material" is 

With respect to claim 10, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  In addition, Murray teaches: 
informing the plurality of residential units of the residential complex of individual electricity costs for a plurality of time periods (See at least paragraphs 97-100, 112, 113, and figure 6 which describe calculating energy costs for a residence, wherein the costs are determined based on time of use, amount of use, and the energy rates; and displaying electricity costs for a billing period).

With respect to claim 11, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  In addition, Murray teaches: 
Informing the plurality of residential units of the residential complex of individual electricity consumption values in comparison with average electricity consumption values of the residential complex (See at least paragraphs 63, 68, 72-76, 82-87, and 89 which describe users being able to view other users’ usage from a same complex or geographic region).

With respect to claim 12, Murray/Brzezowski/Burns disclose all of the limitations of claims 1 and 11 as stated above.  In addition, Murray teaches: 
Wherein electricity consumption values are based on the living area of the residential unit (See at least paragraphs 64, 81-87, and 99 which describe measuring consumption of a user’s residence, including by room and by appliance).

With respect to claim 14, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  In addition, Murray teaches: 
Informing the plurality of residential units of the residential complex  of individual electricity consumption values in comparison with electricity consumption values of other residential units in the residential complex (See at least paragraphs 63, 68, 72-76, 82-87, and 89 which describe users being able to view other users’ usage from a same complex or geographic region).

With respect to claim 15, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  In addition, Brzezowski teaches: 
Informing the plurality of residential units of the residential complex of a the level of CO2 emissions corresponding to their individual electricity consumption values (See at least paragraphs 12, 87, 97, and 102 which describe reporting to users their carbon footprint).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of 

With respect to claim 17, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  In addition, Murray teaches: 
Wherein  the decentralised self-supplied-electricity generation apparatuses are photovoltaic systems (See at least paragraphs 16, 17, 49, 71, 83-87, 97, and 112-114 which describe monitoring, recording, and displaying energy demand, wherein energy demand is supplied by both local green energy sources and utility energy sources, and wherein the green energy source is solar energy).  

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Brzezowski, and Burns as applied to claims 1 and 2 as stated above, and further in view of Singh et al. (US 8818758 B1) (hereinafter Singh).

With respect to claim 3, Murray/Brzezowski/Burns disclose all of the limitations of claims 1 and 2 as stated above.  Murray, Brzezowski, and Burns do not explicitly disclose the following, however Singh teaches: 
Determining future mixed tariffs by extrapolation from previously determined mixed tariffs, wherein the future mixed tariffs and are displayed on the respective display terminals in each residential unit of the plurality of residential units (See at least column 1 line 57 through column 2 line 6, column 3 line 41 through column 11 line 43, column 15 lines 1-10, and column 21 lines 4-20 which describe forecasting and displaying future utility costs based on previous costs and consumption).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the system and method of using a supply meter to measure the electricity received from a grid, a generation meter to measure the energy received from an on-site generation system, a meter to measure the total energy, and a meter for measuring the amount of 

With respect to claim 16, Murray/Brzezowski/BurnsSingh disclose all of the limitations of claims 1-3 as stated above.  In addition, Singh teaches: 
Wherein the future mixed tariffs are determined and displayed for 24 hours over the course of a day (See at least column 1 line 57 through column 2 line 6, column 3 line 41 through column 11 line 43, column 15 lines 1-10, and column 21 lines 4-20 which describe forecasting and displaying future utility costs based on previous costs and consumption).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the system and method of using a supply meter to measure the electricity received from a grid, a generation meter to measure the energy received from an on-site generation system, a meter to measure the total energy, and a meter for measuring the amount of .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Brzezowski, and Burns as applied to claim 1 as stated above, in view of Singh, and further in view of Daily (US 2010/0064001 A1) (hereinafter Daily).

With respect to claim 5, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  Murray, Brzezowski, and Burns do not explicitly disclose the following, however Singh teaches: 
Dividing a the determination time period into the plurality of time intervals and; Determining, in each respective time interval in the plurality of time intervals, the mains supply level and the self-supply level for the respective time interval; Determining an the individual mains electricity consumption and an individual the self-supplied-electricity consumption based on the respective time dependency of individual electricity consumption and the mains supply level and the self-supply level for the respective time interval; Determining the individual total electricity costs as a sum of the individual self-supplied electricity costs and the individual mains electricity costs (See at least column 5 line 59 through column 6 line 25, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the system and method of using a supply meter to measure the electricity received from a grid, a generation meter to measure the energy received from an on-site generation system, a meter to measure the total energy, and a meter for measuring the amount of energy provided to a grid from the on-site generation system, wherein multiple residences are metered and compared of Burns, with the system and method of calculating the energy costs for a user based on their utility and renewable energy source usage of Singh.  By calculating a total energy cost for a user based on energy source consumption, a system would predictably allow a user to plan their consumption accordingly.

Murray/Brzezowski/Burns/Singh disclose all of the limitations of claim 5 as stated above.  Murray, Brzezowski, Burns, and Singh do not explicitly disclose the following, however Daily teaches: 
Determining the individual electricity costs for each residential unit of the plurality of residential units further comprising: Dividing a the determination time period into 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the system and method of using a supply meter to measure the electricity received from a grid, a generation meter to measure the energy received from an on-site generation system, a meter to measure the total energy, and a meter for measuring the amount of energy provided to a grid from the on-site generation system, wherein multiple residences are metered and compared of Burns, with the system and method of calculating the energy costs for a user based on their utility and renewable energy source usage of Singh, with the system and method of calculating the energy bill for a user in real-time, wherein the energy bill is calculated by multiplying the consumption by the energy rates for a period of time, and summing the costs over a billing period of Daily.  By calculating energy 

With respect to claim 6, Murray/Brzezowski/Burns/Singh/Daily disclose all of the limitations of claims 1 and 5 as stated above. In addition,  Murray teaches: 
Displaying historical individual electricity costs over time (See at least paragraphs 78, 82-87, 113, and figures 2C, 2E, and 2F which describe showing historic electricity costs of a user).

With respect to claim 7, Murray/Brzezowski/Burns/Singh/Daily disclose all of the limitations of claims 1 and 5 as stated above. In addition,  Singh teaches: 
Determining expected future individual electricity costs by extrapolation; and displaying the expected future individual electricity costs over time (See at least column 1 line 57 through column 2 line 6, column 3 line 41 through column 11 line 43, column 15 lines 1-10, and column 21 lines 4-20 which describe forecasting and displaying future utility costs based on previous costs and consumption).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murray, Brzezowski, and Burns as applied to claims 1 and 8 as stated above, and further in view of Daily.

With respect to claim 9, Murray/Brzezowski/Burns disclose all of the limitations of claims 1 and 8 as stated above.  Murray, Brzezowski, and Burns do not explicitly disclose the following, however Daily teaches: 
Wherein the traffic-light display visually displays the individual electricity cost by flashing red shows when the mains supply level or the total electricity consumption averaged over a predetermined time interval is greater than a predefined percentage of the annual high up to the present (See at least 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the system and method of using a light display to indicate an electricity-cost situation, wherein a the indicator changes colors based on whether the energy supplied by a utility is higher than an previously defined threshold of Daily.  By presenting a user with a color indicator of energy usage, predictably a user will quickly be able to determine if their energy consumption and thus cost, is too great.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murray, Brzezowski, and Burns as applied to claims 1 and 11 as stated above, and further in view of Park (US 2011/0264286 A1) (hereinafter Park).

With respect to claim 13, Murray/Brzezowski/Burns disclose all of the limitations of claims 1 and 11 as stated above.  Murray, Brzezowski, and Burns do not explicitly disclose the following, however Park teaches: 
Wherein electricity consumption values are based on a refrigerator, freezer, washing machine or tumble dryer (See at least paragraphs 64-70 which describe measuring the energy supplied from the sources to appliances, such as a refrigerator, a drier, and a washing machine).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the system and method of using a supply meter to measure the electricity received from a grid, a generation meter to measure the energy received from an on-site generation system, a meter to measure the total energy, and a meter for measuring the amount of energy provided to a grid from the on-site generation system, wherein multiple residences are metered and compared of Burns, with the system and method of measuring the energy supplied from the sources to appliances, such as a refrigerator, a drier, and a washing machine of Park.  By measuring the energy supplied to appliances such as refrigerators and driers, an energy management system will predictably be able to supply a user with energy consumption of big appliances, and thus would allow them to modify their usage.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Murray, Brzezowski, and Burns as applied to claim 1 as stated above, and further in view of Wilson et al. (US 2008/0103993 A1) (hereinafter Wilson).

With respect to claim 18, Murray/Brzezowski/Burns disclose all of the limitations of claim 1 as stated above.  Murray, Brzezowski, and Burns do not explicitly disclose the following, however Wilson teaches: 
Wherein the decentralised self-supplied-electricity generation apparatuses are cogeneration systems (See a least paragraphs 7, 8, 11, and 25 which describe using a cogeneration system to power a residence, along with a utility grid connection).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring energy demand and time of use of consumption in order to calculate the cost of electricity of a residence of Murray, with the system and method of using a local energy source and a main energy source, wherein the local energy source provides power to a residence and to a utility, and the utility provides power to the residence over the same connection of Brzezowski, with the system and method of using a supply meter to measure the electricity received from a grid, a generation meter to measure the energy received from an on-site generation system, a meter to measure the total energy, and a meter for measuring the amount of energy provided to a grid from the on-site generation system, wherein multiple residences are metered and compared of Burns, with the system and method of using a cogeneration system to power a residence, along with a utility grid connection of Wilson.  By using a 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
14 January 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628